              Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 1 of 7




                                                           THE HONORABLE JAMES L. ROBART

 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9   BOMBARDIER INC.,                                 No. 2:I8-cv-1543-JLR

10                        Plaintiff,                  DECLARATION OF ANDREW TELESCA IN
                                                      SUPPORT OF OPPOSITION TO
11   v.                                               PLAINTIFF'S MOTION FOR A
                                                      PRELIMINARY INJUNCTION
12   MITSUBISHI AIRCRAFT
     CORPORATION, MITSUBISHI
13   AIRCRAFT CORPORATION AMERICA,
     INC., et al.,
14                                                    FILED UNDER SEAL
                          Defendants.
15
16
              I, ANDREW TELESCA declare:
17
              I.    I am the Head of Certification Management Office for Mitsubishi Aircraft
18
     Corporation ("MITAC"). I am over the age of 18 and competent to testify and I make this
19
     declaration based on my personal knowledge.
20
              2.    My job is to lead the team that is ultimately responsible for obtaining the necessary
21
     certifications for the Mitsubishi Regional Jet ("MRJ"). I joined MITAC in Nagoya, Japan in
22
     January 2017. Before that, I worked IO years for The Boeing Company in Everett, Washington.
23
     In my last position at Boeing, I was the Lead Certification Engineer for the 777X Program. Here
24
     at MITAC, I am the person ultimately responsible for representing to the certifying agencies that
25
     the MRJ is safe and meets all applicable aviation regulations.
26

      DECLARATION OF ANDREW TELESCA -
      I

     144165756.2
               Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 2 of 7




               3. 1have abasic understandin80fthe a11egations Bombardieris making inthis

 2    Ia、Nsuit and can speak direcdy to some ofits assertions.
 3             4. 1am not aware ofanyone using any Bombardierdocuments ortrade secrets in their
 4    Work on our certification ef血rts and l、¥iⅡ not a110w thatto occur under my leadershゆ Under any

 5    Circumstarlces.

 6             5. 1Can speakto some ofthe assumptions underlying Bomb雛dier's core claims,
 7    Padicularly asthey relate to the certincation Management 0価Ce.(others at MITAc can speak

 8    to the broader organization.) specifica11y,there is no truth whatsoeverto the a11egation that my
 9    group has been specia11y 仇rgeting Bombardier employees in orderto obtain Bombardler's trade
10    Secrets relating to airplane certi丘Cation. Nor is it true in any respectthat as a result ofhiring

Ⅱ     丘)rmer Bombardier employees MITAC's cedi6Cation " prospects look suddenly promising." This
12    is wrong on so many levels.
13             6. First, my cedi6Cation team is notsin底ling out Bombardieremployees in our

14    recNiting. To the contrary,、¥e are hiring aerospace engineers with experience in airplane
15    Ceniflcatlon 丘'om a110verthe world.、ve have hired 介om Boeing, Airbus, Embraer, NASA,
16    British Aerospace, and dozens ofsma11er aerospace companies. we have also hired certi6Cation
17    SpecialiS船 from the leadin底 regulatory agencies,including the united states Federal Aviation

18    Adminlstration c'FAA"),the European union Aviation sa企ty Agency ("EASA"), Brazil'S
 円⑳




      National ciVⅡ Aviation Agency c'ANAC") and Transpod canada ciVⅡ Aviation (HTCCA").
      There are,in sum, many dozens ofcompanies and agencies around the world 柄,here aerospace
21    engineers can gain meanin合丘11SkⅡIs and experience in airplane cedi6Cation and 、ve have hired
22    丘om these many dif企rentsources ratherthan targeting a11y one company or agency. NoristheN
23    anything unusua11y unique orvaluable aboutthe 、¥ork experience ofBombardier employees
24    Compared 、vith the other employees 、¥e have hired to help certify the MRJ. hl my group,itis
25    demonstrably untrue 伽atfbrlner Bombardier employees have been disproportionately hired. Nor
26    have 血rmer Bombardier employees dispropodionately con廿ibuted to ourcert途Cation ef血rts.

       DECLARATIONOFANDREWTELESCA-                                                Porkins coic LLP

       2                                                                    120I Third Avenue, suite 4900
                                                                               Sea廿le, WA 98101-3099
                                                                                Phone:206359.8000
      144165756_2
                                                                                  Fax:2063599000
              Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 3 of 7




              フ. To i11Ustrate,1have eleven managers (team leaders and above)、vho reportto me
 2   and help lead our certi"cation ef血ds、 Not one came 丘'om Bombardier. My group leaders came
 3   from Embraer, Airbus, R011S Royce, ANAC, and other Mitsubishi Heavy lndustries group
 4   Companies.1Came fiom Boein琴、 More broadly,there are a丘y-nine employees in my
 5




     Organization. only one previously worked at Bombardier, and that、¥aS 島r only three years ofthe
 6




     employee's more thar130・yearaerospace career.
 7            8. 1Understand thatBombardier'sclaims centeraround approximately 11 documents
 8   that Bombardier a11eges contains specific in血rmation about Bombardier'S 、vork to certity
 9   Bombardier'S C・series and otherplanes.1 have read the Bums and Tidd Dedarations thatre鳥rto
10   these 11 document$, butl have notrevie、¥ed those documents and their contents have notbeen

Ⅱ    Shared with me. Based on my reading ofthe Bums and Tidd Declarations,1UnderS仏nd thatsome

12   Ofthe 11 documents concem the cedincation ofsystems relating to "ap ske、¥ detection,the pitot
B    Static system,the air da仏 System, and aight per血rmance data.1、VⅡl assume fbrthe purpo$es of
14   this declaration 小atthe documents do contain specific infonnation relating to ho、¥ Bombardier
15   Cert途ed certain aspects ofthese systems for its aircra丑.
16            9. 1tis importantinitia11yto underS仏nd howBombardier's a11egations fitwithin the
17   Scope ofcertifying an airplane.1 estimate thatthe MRJ 、viⅡ require comPⅡance demonstrations
18   for approximately 16,70o different a$pects ofthe airplane^thatis,1ndividual demonstrations that
19   Padicular aspects ofthe plane are saf己 and comply 、vith an applicable regulation. These 16,700
20   Proof、、VⅡl be contained in approximately 3,50o dif企rent compliance documentsthat are
21   Care6,111y prepared and presented t0 血e JCAB. Thus,the 11 documents Bombardier identifies in
22   it$ papers 、Nould relate to only the tiniest ftaction ofour overa11 e仔orts even if、ve did 、vantto use
23   th引n, which 、ve do not. To putthis in another perspective,the three systems the Bombardier
24   doC山nents rela比 to^the skew detection system,the pitot static syst引n and the air data system^
25   are accounted 血r injust a hand6.110fthe approximately 250 pa8es ofthe system Description
26   Document forthe Flight control system ("FCS") used to describe the design for certi丘Cation.

      DECLARATIONOFANDREWTELESCA-                                               Perkins coio LLP

      3                                                                   120I Third Avenue, suite 4900
                                                                             Sea廿le, WA 98101.3099
                                                                               Phone:206359.8000
     144165756,2
                                                                                Fax:2063599000
                  Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 4 of 7




         Certi6Cation ofthe FCS,in turn,is one of58 di丘erent cer[愉Cation plans capturing the overa11
 2       Compliance 圦,ork necessary 血rthe MRJ. hl otherwords, even ifthe 11 documents completely
 3       addressed certincation ofthe $ke、¥ detectionウ Pitot static arld air data systems, which l'm sure they
 4       do not,the three sub・systems represented by the Bombardler documents together comprise only a
 5       fraction of l% ofthe total certi行Cation universe.

 6                 10. 1Understand that Bombardierclaimsthatthe 11 documents were used to "fast-

 7       track MRJ certi丘Cation." This is f互Ise. To the best ofmy kno、vledge, none ofthe 11 Bombardier
 8       documents have ever been in MITAC's possession and l am a、vare ofnothlng that、Nould suggest
 9       any ofthem were used to help with the certi丘Cation e仟orts ofthe MRJ. Not only is the a11egation
10       factua11y un血Unded, butthe underlying premise is wrong. Bombardier's argument assumes that
Ⅱ        ifsomething 、Norked previously with the TCCA (orthe FAA or any other certifying agency)then
12       thatsame approach 、viⅡ also work with the JCAB. H0訊,ever,this premise has repeatedly proven
 3




         Untrue in the case ofthe MRJ.
 4




                   11. 1 believe that one ofthe main reasons forthis ls thatthe MRJ is the first

15       Commercial airplane the modem JCAB has attempted to certifシ. As a result, each compliance
16       revie、¥ is novelto the inspector, resulting in a lack ofcommon assumptions and understanding
 Π玲 円⑳




         between the regulator end the applicant. hl my experience working with other agencies,they
         、¥ould 0丑en accept precedent and 、¥hat we refヒrto as " engineeringjudgmenf'to supportthat
         Particuler aspects ofa plane's design meet compliance requirements. Thatis notthe case 、¥ith the
         JCAB. This is especia11y true 、Nhen deaⅡng 、vith 、vhat we referto as non-prescrlptive regulations.
21       By 、vay ofback琴round, airplane sa鳥W re晉Ulations can be broken hlto two general categories:
22       Prescriptive regulations and non・prescripuve regulations. A prescriptive regulation mightrequire
2 2
3 4




         thatthe 、¥idth ofan alsle be greaterthan 15 inches,血r example. A non-prescriptive regulation,
         by contrast, mightrequire that a padicular airplane part per血n丁lits "intended n.1nction" or have
 お鮖




         behaviorthatis "predictable and unambiguous." Non・prescriptive regulations have proved the
         most cha11enging as this is the area 、¥here the JCAB is the leasuikely to acceptthe wpes of

          DECLARATIONOFANDREWTELESCA-                                               Perkins coie LLP

          4                                                                   120I Third Avenue, suite 4900
                                                                                 Seatt1巳, WA 9釘01-3099
                                                                                  Phone:206359.8000
         144165756.2
                                                                                   Fax:2063599000
              Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 5 of 7




     Precedent and "engineeringjudgmenf'that are genera11y accepted by other agencies, Thus,
 2   knowing that aparticular approach to certi五Cation worked previously 、¥ith another agency isn't
 3   Padicularly helP丘11to our e丘'orts. Almostto an extreme,the JCAB operates under a "prove 北"
 4   approach. on some occasionS 山ey have even required that we demonstrate that an existing FAA
 5   regulation is valid and appropriate.
 6             12.   One example iⅡUstrates my overe11Point. Akey memberofmy team is a 血nner
 7   regulator 丑'om canada'S TCCA. At MITAC, she wa$ in charge ofputting togetherthe
 8




     Certi丘Cation plans fbr the NIR、J's lnterior systelns, which includes things like the cabin layout,
 9




     Waste watersystem, cargo holds, and oxygen systems. As a 血rmerregulator with the TCCA,she
10   has detailed knowledge of、vhatthe TCCA has historica11y relied upon 、¥hen certifシing other
Ⅱ    airplanes,including Bombardier's c series planes. she used this experience to develop a
12   Cedification approach based on these canadian standards.訊11hat she (and 、¥e) 1eamed through
B    this process 、vas that 仙e JCAB 、vould not accept varlous steps in a certi6Cation plan simply
14   because the TCCA or another agency had previously accepted the same test, engineering principle
15   Or other approach to certi負Cation. Rather, she 、¥as repeatedly required to prove every step ofthe
16   Process,Ⅱtera11y ftom the ground up. Her detailed knowledge ofwhatthe TCCA had previously
17   accepted,、vhich is more than 、Nhat any 血rmerBombardier employee 、vould know, proved to be
18   not only oflittle value, but actua11y detrimentaHn some respects, as the JCAB 0丑en required her
19   to reinventthe 、vheelin orderto clarify basic assumptions ofthe aerospace industry, ratherthan
20   acceptspecitic approachesthatshe kne、V 丘om her experience at{he TCCA were vaⅡd.
21            13.    This same pattem has played outrepeatedly during the cedification process with
22   the JCAB.1 experienced this first hand 、vhen lproposed a comPⅡarlce approach forsafety
23   analysis documentation in suppor[ ofMRJ Type lnspection Authorization to the JCAB.1 based
24   my proposal on public TCCA documentation that explicitly described whatthe TCCA required to

25   SatiS6,this $a企ty requirement. Even thoU三h clear documentation 、¥as available sho、uing that
26   TCCA would accept MITAC's position,this carried no weight、vith the JCAB.1t disregarded


      DECLARATIONOFANDREWTELESCA-                                                Pcrkins coie l'LP

      5                                                                    120I Third Avenue, suite 4900
                                                                              Sea廿le, WA 9別田、3099
                                                                               Phone:206.359.8000
     144165756.2
                                                                                Fax:2063599000
              Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 6 of 7




      Clear evidence of、¥hatthe TCCA had PルViously accepted, and imposed a different and stricter

 2    requirementthatresulted in a delay to program testing. These kinds ofinstances, usua11y

 3    involving JCAB approvalrelating to non・prescrゆtive regulations,is one ofthe primary reasons,
 4    in my view,thatit has taken s010ng to certify the MRJ. we have repeatedly been required to

 5    retum to core aeronauticalprinciples to prove that each part ofthe MRJ is sa企 and airwonhy. AS
 6    a result,it has become clearthat speci6C experience or kno、Nledge about complience precedents
 7




      Set by otherregulatory agencie$ has simply not been very valuable to our program. what has
 8




      been valuable is good engineering and hard 、vork.

 9             14.   MITAc does notpresently intend to seek certi丘Cation with the TCCA because it
10    has no canadian customers atthe presenttime.

Ⅱ

12

B             I declare underpenalty ofpeuury thatthe 血regoin8 is true and correct.

14            Signed thiS ノづ、'貞day ofApril,2019, at Nagoya, Japan.
15
                                                            尻/
16                                                        Andre、¥ Telesca

17

18
 円⑳




21

22

23

24
 お節




       DECLARATIONOFANDREWTELESCA-                                                Per村11S coie 王'LP

       6                                                                    120I Third Avenue, suite 4900
                                                                               Sea杜le, WA 98101-3099
                                                                                Phone:206359.8000
      1441657562
                                                                                 Fax:2063599000
              Case 2:18-cv-01543-JLR Document 175 Filed 05/13/19 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 13th day of May, 2019.
                                                         s/Jerry A. Riedinger
 6                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       E-mail: JRiedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
